Appeal by the defendant from a judgment of the Supreme Court, Kings County (Lott, J., at trial; Gerges, J., at sentencing), rendered April 1, 2009, convicting him of aggravated murder, attempted aggravated murder, and criminal possession of a weapon in the second degree (two counts), upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
“If upon cross-examination a witness’ testimony is assailed— either directly or inferentially — as a recent fabrication, the witness may be rehabilitated with prior consistent statements that predated the motive to falsify” (People v McDaniel, 81 NY2d 10, 18 [1993]). During cross-examination, defense counsel implied that the prosecution witness’s testimony was a recent fabrication because she had received certain benefits from the police. By doing so, defense counsel opened the door for the prosecution to rehabilitate the witness’s credibility with a prior consistent statement that predated the motive to fabricate (id. at 18; see People v Sing Yuen Chen, 253 AD2d 898, 899 [1998]). The prior consistent statement did not need to predate all motives to fabricate (see People v Baker, 23 NY2d 307, 322-323 [1968]; People v Jones, 289 AD2d 47, 47-48 [2001]; People v Kanani, 272 AD2d 186, 187 [2000]). Accordingly, the Supreme Court correctly admitted the witness’s prior, consistent statement.
Any error in instructing the jury on the presumption contained in Penal Law § 265.15 (3) was harmless, as there was overwhelming evidence of the defendant’s guilt, and no significant probability that the error contributed to his convictions (see People v Crimmins, 36 NY2d 230, 241-242 [1975]; People v Mace, 91 AD2d 864 [1982]; cf. People v Williams, 146 AD2d 659, 660-661 [1989]).
The defendant’s challenge to the Supreme Court’s supplemental instructions on the counts charging criminal possession of a weapon in the second degree is unpreserved for appellate review, *719and we decline to review it in the exercise of our interest of justice jurisdiction (see People v Harrison, 194 AD2d 627 [1993]).
The defendant’s remaining contention is without merit. Dillon, J.P., Balkin, Leventhal and Chambers, JJ., concur.